Citation Nr: 1746689	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-57 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1997 to November 1998.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Claims for service connections for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has characterized the psychiatric disorder issue on appeal.  Furthermore, in this case, a final September 2009 rating decision denied service connection for post-traumatic stress disorder (PTSD) and depression.  Thus, new and material evidence is necessary to reopen the claim, as reflected on the title page of this decision.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (indicating a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A September 2009 rating decision denied service connection for PTSD and depression. 

2.  The evidence received since the September 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD and depression.  



CONCLUSIONS OF LAW

1.  The September 2009 rating decision, which denied service connection for PTSD and depression, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §3.156 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

Historically, the Veteran initially submitted a claim for a nervousness disorder in December 2001; a July 2002 rating decision denied entitlement to service connection for depression and PTSD.  In December 2005, the Veteran sought to reopen his claim for service connection to PTSD; in a September 2006 rating decision, the RO reopened the claim but ultimately denied service connection to PTSD.  More recently, in an April 2009 claim, the Veteran sought to reopen his claim for service connection to PTSD and mental conditions; a September 2009 rating decision reopened his claim for PTSD but denied service connection for PTSD, and determined that the Veteran's claim for depression remained denied because the evidence submitted was not new and material.  The Veteran did not timely submit a notice of disagreement regarding those issues, and new and material evidence was not received regarding the claim within one year of notice of the denial.  Thus, the September 2009 rating decision is final and new and material evidence must be received to reopen the claim.  The Veteran filed his present claim to reopen service connection for a psychiatric disorder in September 2013.  

Since the final September 2009 rating decision, the Veteran's VA and private treatment records demonstrate that the Veteran was diagnosed with and has been receiving treatment for multiple psychiatric disorders.  The Veteran has also claimed his psychiatric condition started in service and submitted multiple lay statements in support of that contention.  The Veteran also reported stressors which he claims caused or contributed to his psychiatric disorders, stating that while in Bosnia, he was assigned guard duty at mass grave sites, that he experienced fear of hostile military activity in Bosnia due to fear of sniper fire and improvised explosive devices, and that he was a victim of military sexual trauma (MST).  Additionally, in a November 2016 letter, a VA psychiatric nurse practitioner opined that the Veteran's PTSD was "more likely that not related to his military service, in particular the trauma he experienced while guarding mass graves in Bosnia[,]" and similarly opined that the Veteran's claimed MST more likely than not contributed to his PTSD.  

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received in this case, and, thus, the Board reopens the claim for service connection for PTSD and depression.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).
 


ORDER

New and material evidence with respect to the claim of service connection for PTSD and depression has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

As discussed above, the Veteran's claim for entitlement to service connection for PTSD has been characterized as entitlement to service connection for an acquired psychiatric condition, to include PTSD.  The Veteran's VA and private treatment records reflect multiple mental disorder diagnoses.  For example, January 2002 treatment records from the Philadelphia VA medical center indicate the Veteran was diagnosed with anxiety and depression, with a rule-out diagnosis of PTSD, November 2008 treatment records from the Fayetteville VA medical center indicate the Veteran was diagnosed with bipolar disorder, panic disorder with agoraphobia, and PTSD, and August 2017 treatment records from the Gulf Coast VA healthcare system indicate that the Veteran was diagnosed with PTSD, generalized anxiety disorder, and cannabis use disorder in early remission.

Upon review, the Board concludes that remand is required with respect to the Veteran's mental disorder claim.  As the Veteran's claim has been expanded to include all mental disorders and is not limited to PTSD, an additional VA examination is warranted that addresses the Veteran's expanded mental disorders claim.  

With respect to the Veteran's claimed PTSD, the Veteran underwent a June 2014 VA psychiatric examination, in which the VA examiner diagnosed the Veteran with cannabis use disorder, cannabis induced anxiety disorder, and alcohol abuse disorder, in reported full remission.  Ultimately the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-5, noting that he was not diagnosed with PTSD "until many years after his deployment to Bosnia and the diagnosis appears to be based on subjective report of symptoms alone, without any objective data to substantiate the diagnosis."  The examiner further indicated that the "[r]esults of current testing with Trauma Symptoms Inventory was invalid due to over endorsement of symptoms unrelated to PTSD[,]" and that it would be inappropriate to diagnose a mood disorder without consideration of the Veteran's cannabis use at that time.  

However, the examiner does not elaborate as to what symptoms were over endorsed in the Trauma Symptoms Inventory, nor does she address whether any of the Veteran's other previously diagnosed psychiatric disorders could have caused the symptoms endorsed by the Veteran that were unrelated to PTSD.  Additionally, the examiner does not address the Veteran's in-service August 1998 mental status evaluation, in which he acknowledged "some mild stress-related symptoms[,]" which is particularly troubling in light of the Veteran's contentions that he experienced sleep problems, fear, anger, and anxiety while in service, and the examiner's statement that there was no record that the Veteran was seen during his military service for mental health issues.  Because the examiner failed to address all relevant evidence of record, the Board finds the June 2014 VA examination inadequate for adjudication purposes and a new VA medical examination and opinion is warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

With respect to the Veteran's claim that he was assigned guard duty at mass grave sites in Bosnia, the Joint Service Records Research Center (JSRRC) submitted a request to the Defense Personnel Records Information Retrieval System (DPRIS) to verify the Veteran's claims; DPRIS responded by stating that they "were unable to locate information concerning the stressor incident involving the 1st Battalion, 35th Armor guarding a mass gravesite on April 6, 1998 in Bosnia."  However, DPRIS' response only addresses a single day, while the Veteran has claimed that he had been assigned to guard mass grave sites throughout his deployment in Bosnia.  Additionally, the Veteran's representative indicated that the Veteran claimed that he was temporarily re-assigned to a U.S. Army Intelligence unit while completing his guard duty assignments.  In light of the above information, the Board finds that a remand is necessary in order for the AOJ to again attempt to verify the Veteran's service in Bosnia with respect to his claimed guard duty assignments.

Moreover, on remand, the Veteran should be provided with notice for entitlement to service connection for PTSD as based on a sexual trauma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure the Veteran has received proper VCAA notice for PTSD claims based on military sexual trauma.

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

Obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should again ask the Veteran to submit any evidence regarding his claimed stressors as related to his PTSD claim.  The Veteran is asked to be particular in his claimed stressors; he should provide additional information if possible regarding his temporary reassignment to a U.S. Army Intelligence unit in connection with his guard duty assignments.  He should also be as particular as possible regarding the dates of his stressors.

The AOJ should then confirm through official sources, particularly the JSRRC or unit records, as appropriate, where and when the Veteran served in Bosnia in 1998.  The AOJ should additionally attempt to corroborate any claimed stressors in light of the types, places and circumstances of the Veteran's overseas service.

4.  After completing directives #1-3, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current acquired psychiatric disorder, to include PTSD, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, and for each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not related to active duty military service.  If PTSD is diagnosed, the examiner should clearly identify the stressor or stressors upon which the diagnosis of PTSD is based. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the remaining claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


